Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SYSTEMATIC LAYOUTS FOR ELECTRIFIED VEHICLE TRACTION BATTERY PACK

Examiner: Adam Arciero	S.N. 16/682,404	Art Unit: 1727          March 9, 2022

DETAILED ACTION
Applicant’s response filed on December 09, 2021 has been received. Claims 1-12 and 21-28 are currently pending and have been fully considered. Claims 1 and 12 have been amended. Claims 21-28 have been newly added. Claims 13-20 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to the drawings has been withdrawn because Applicant has amended the independent claim.  

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-12 have been withdrawn because Applicant has amended the independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2013/0004806 A1).
As to Claim 28, Wang discloses a battery pack 1, comprising an enclosure assembly 900; first and second battery arrays arranged within the enclosure assembly; a battery internal structure 200 provided between said first and second battery arrays 100 within the enclosure assembly; and a coolant line 300 routed over the battery internal structure (Wang discloses wherein the coolant line is supported by the tray 200 paragraph [0020]; and the interior surface of the tray which is covered by the battery enclosure and supports the coolant line reads on the claimed battery internal structure)  (reproduced Fig. 1 below and paragraph [0020]).

    PNG
    media_image1.png
    585
    751
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-12 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Wang, Marpu et al., and Stephens et al., do not specifically disclose, teach, or fairly suggest the claimed battery pack, comprising a battery internal structure disposed between adjacent battery arrays within the enclosure assembly; a coolant line routed over the battery internal structure; and a wiring line routed over the coolant line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727